     Case 4:20-cv-04024-SOH Document 8             Filed 04/27/20 Page 1 of 2 PageID #: 9



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

TYSON HAMILTON                                                                         PLAINTIFF

v.                                    Civil No. 4:20-cv-4024

CAPTAIN JAMES WISE, Hempstead County;
SERGEANT HICKEY, Hempstead County; NURSE
HARRIS, Sergeant Hempstead County Jail;
SERGEANT VERSHA; and SERGEANT BRYANT                                               DEFENDANTS

                                             ORDER

        Before the Court is Plaintiff’s failure to obey Court orders. Plaintiff Tyson Hamilton filed

this 42 U.S.C. § 1983 action pro se on March 19, 2020 in the Eastern District of Arkansas. (ECF

No. 2). The following day, the case was transferred to the Western District of Arkansas, Texarkana

Division. (ECF No. 4).

        On March 23, 2020, this Court entered an order directing Plaintiff to either have the

certificate portion of his in forma pauperis (“IFP”) application completed by the appropriate

detention center official and return the application to this Court for review and filing or pay the

$350 filing fee and $50 administrative fee, a total of $400 on or before April 13, 2020. (ECF No.

6). This order also directed Plaintiff to file an Amended Complaint by the same date. Id. In

addition, the order informed Plaintiff that failure to timely and properly comply with the order

would subject this case to dismissal. To date, Plaintiff has not complied with the Court’s order

and the order has not been returned to the Court as undeliverable.

        On April 14, 2020, the Court ordered Plaintiff to show cause by April 24, 2020, as to why

he failed to comply with a court order directing him to submit a completed IFP application and file

an amended complaint. (ECF No. 7). The order informed Plaintiff that failure to show cause by
 Case 4:20-cv-04024-SOH Document 8                   Filed 04/27/20 Page 2 of 2 PageID #: 10



the Court’s imposed deadline would result in the case being dismissed without prejudice. To date,

Plaintiff has not responded, and the order has not been returned as undeliverable.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Local Rule 5.5(c)(2) states in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff's failure to comply with

any court order”. Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

        Plaintiff has failed to obey two orders of the Court. Therefore, pursuant to Federal Rule

of Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case should be

dismissed.   Accordingly, Plaintiff’s Complaint (ECF No. 2) is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 27th day of April, 2020.

                                                        /s/ Susan O. Hickey
                                                        Susan O. Hickey
                                                        Chief United States District Judge


                                                 2
